


Exhibit 10.7.5

 

FOURTH AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Fourth Amendment to Employment Agreement (“Amendment”), is made and entered
into as of the 2nd day of March, 2007, by and between CORPORATE OFFICE
PROPERTIES, L. P. (the “Employer”), CORPORATE OFFICE PROPERTIES TRUST (“COPT”)
and ROGER A. WAESCHE, JR. (the “Executive”).

 

RECITALS

 

A.            Executive and Employer executed an Employment Agreement dated
September 12, 2002, as amended by that certain Amendment to Employment Agreement
dated March 4, 2005, that certain Second Amendment to Employment Agreement dated
May 30, 2006 and that certain Third Amendment to Employment Agreement dated
July 31, 2006, providing for the employment of the Executive by the Employer
upon the terms and conditions therein stated.

 

B.            Employer has requested and Executive has agreed to relinquish his
rights to certain provisions of the Agreement, and the parties desire to enter
into this Agreement on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of Executive’s continued employment under the
Employment Agreement, and pursuant to paragraph 11(b) of the Employment
Agreement, it is covenanted and agreed by and between the parties hereto as
follows:

 

1.             DELETION OF SECTION 4(b).   Section 4(b) of Employment Agreement
is deleted in its entirety.

 

2.             NO OTHER AMENDMENTS.  Except to the extent set forth above, this
Amendment does not affect or otherwise supersede any other provisions of the
Employment Agreement or otherwise limit its enforceability in any way.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

“Employer”

“Executive”

CORPORATE OFFICE PROPERTIES, L. P.

 

a Delaware limited partnership

 

By: Corporate Office Properties Trust,

 

General Partner

 

 

 

 

 

By:

   /s/ RANDALL M. GRIFFIN

 

  /s/ ROGER A. WAESCHE, JR.

Randall M. Griffin,

Roger A. Waesche, Jr.

President and CEO

 

 

 

 

 

CORPORATE OFFICE PROPERTIES TRUST

 

a Maryland real estate investment trust

 

 

 

 

 

By:

   /s/ RANDALL M. GRIFFIN

 

 

Randall M. Griffin,

 

President and CEO

 

 

--------------------------------------------------------------------------------
